Order filed January 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00589-CV
                                    ____________

                          SYLVIA COOKE, Appellant

                                         V.

                           RACHEL BAIER, Appellee


                  On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0087510

                                    ORDER

      Appellant’s brief was due December 30, 20201. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 7, 2022,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.